PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,221,866
Issued: January 11, 2022
Application No. 16/407,934
Filed: May 9, 2019
For: Accelerator Loading Method, System, and Apparatus
:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.313(c)(2), filed January 10, 2022, to withdraw the above-identified application from issue after payment of the issue fee. 

The petition is DISMISSED AS MOOT.

Unfortunately, the petition was not referred to the appropriate deciding official for decision until after the issuance of this application into a patent.  Petitioner’s attention is directed to 37 CFR 1.313(d), which states:


A petition under this section will not be effective to withdraw the application from issue unless it is actually received and granted by the appropriate officials before the date of issue.  (Emphasis added) 


In this case, the petition was unfortunately not acted on prior to January 11, 2022, the date upon which the above-identified application issued as U.S. Patent No. 11,221,866.  Since the case has now issued, the petition to withdraw from issue cannot be granted.  See MPEP § 1308.

The request for continued examination (RCE) filed concurrently with the petition is improper in view of the issuance of this application into a patent and will not be processed.  Accordingly, the $2000.00 fee is unnecessary.  Petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  






Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3206.



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	JONATHAN K. POLK
CONLEY ROSE, P.C.
5601 GRANITE PARKWAY, SUITE 500
PLANO, TX  75024